Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Acknowledgement is made of the replacement drawing sheet including Figs. 5 & 7 received on 3/28/2022.  This drawing sheet has been entered/acceptable.

Claim Interpretation Maintained
112(f) Applied Only 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
In light of the claim amendments filed 3/28/2022, only the following claim limitations have been interpreted under 35 U.S.C. 112(f):

second printing unit in claims 1, 13, 16, 17, and 26
at least one imaging system as set forth in claims 16 and 17.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claims 19 and 23-25 have been cancelled.
Claims 19 and 23-25, to the non-elected invention elected without traverse, have been cancelled to Applicants’ right to file a divisional application.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6-10, 12, 13, 15-17 and 26 are allowable because the prior art while teaching or suggesting a first printing unit to print dot portions or drops of material on an intermediate substrate and a second printing unit to receive the intermediate substrate with the dot portions printed thereon to transfer from the intermediate substrate to a final substrate, the prior art does not teach or suggest the coating system including syringe and pump to drive material onto a donor substrate, the coating system configured to transport the donor substrate with material thereon towards and through a gap between rollers or knifes/knives to create a uniform layer of material on the donor substrate, the uniform layer of the material having a thickness defined by the gap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
6/8/2022